                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK KILKENNY,                              :     Civil No. 1:19-CV-0321
                                               :
                   Petitioner,                 :
                                               :
           v.                                  :
                                               :
WARDEN DOUGLAS K. WHITE,                       :
                                               :
                   Respondent.                 :    Judge Sylvia H. Rambo



                                         ORDER


      AND NOW, this 22nd day of APRIL 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.        The Petition for Writ of Habeas Corpus (Doc. No. 1) is
                DISMISSED.

      2.        Petitioner’s motion for an Order for Respondent to Answer
                (Doc. No. 6) is DENIED as moot.

      2.        The Clerk of Court is directed to CLOSE this case.



                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge


Dated: April 22, 2019




                                              6
